Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 
6/13/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 6/13/22.
Claim 1, 2, 13 and 14 are amended. 
4.	Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a content addressable memory CAM, comprising: a plurality of bit units arranged in M rows and N columns, wherein both M and N are positive integers greater than or equal to wherein each bit unit comprises a first ferro-electric field effect transistor (FeFET) and a second FeFET; wherein a source of the first FeFET is connected to a drain of the second FeFET; and wherein a source of the second FeFET is grounded; and an entry comprising data stored in bit cells of a column in the CAM, wherein bit cells of a same column correspond to a same match line, wherein the bit cells of a same column separately correspond to a same first back gate line and a same second back gate line, wherein a drain of a first FeFET in each bit cell of a same column is connected to a match line corresponding to the same column, wherein bit cells of a same row correspond to a same first bit line and a same second bit line, wherein a gate of a first FeFET in each bit cell of a same row is connected to a first bit line corresponding to the same row, and wherein a gate of a second FeFET in each bit cell of a same row is connected to a second bit line corresponding to the same row.
	Prior art also does not discloses a network device, comprising a processor, a communications interface, a first memory, a second memory, and a communications bus, wherein the processor, the communications interface, the first memory, and the second memory communicate with each other by using the communications bus; and the first memory stores computer executable program code, and the second memory is a content addressable memory (CAM), the CAM comprising: a plurality of bit units arranged in M rows and N columns, wherein both M and N are positive integers greater than or equal to 1; wherein each bit unit comprises a first ferro-electric field effect transistor (FeFET) and a second FeFET; wherein a source of the first FeFET is connected to a drain of the second FeFET; and wherein a source of the second FeFET is grounded; and an entry comprising data stored in bit cells of a column in the CAM, wherein bit cells of a same column correspond to a same match line, wherein the bit cells of a same column separately correspond to a same first back gate line and a same second back gate line, wherein a drain of a first FeFET in each bit cell of a same column is connected to a match line corresponding to the same column, wherein bit cells of a same row correspond to a same first bit line and a same second bit line, wherein a gate of a first FeFET in each bit cell of a same row is connected to a first bit line corresponding to the same row, and wherein a gate of a second FeFET in each bit cell of a same row is connected to a second bit line corresponding to the same row.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CONNIE C YOHA/Primary Examiner, Art Unit 2825